internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip plr-131062-01 date date legend company management partnership bc-trs bc-jv operator operator group operator hc-trs parent state a state b state c trust date x y dear this letter is in response to a letter dated date submitted on behalf of company requesting various rulings relating to company’s status as a real_estate_investment_trust reit under sec_856 of the internal_revenue_code company a publicly held state a corporation is a calendar_year taxpayer that uses the accrual_method of accounting and that has elected to be treated as a reit under sec_856 of the code company owns substantially_all of its assets and conducts all of its operations through partnership a state b limited_partnership the partnership owns or has an interest in a large number of commercial office properties each a property throughout the united_states the partnership owns substantially_all of such properties either directly or indirectly through ownership interests in affiliated partnerships and limited_liability companies substantially_all of which are controlled by the partnership the partnership owns taxable corporations through which it conducts the management of properties that are not wholly owned by the partnership provides certain services to tenants and provides access to tenants to service providers the partnership generally owns directly or indirectly one hundred percent of the capital stock of these taxable corporations each of which has elected to be treated as a taxable_reit_subsidiary under sec_856 of the code management is one such corporation in connection with its business of investing in owning and operating the properties the partnership and its subsidiaries sometimes enter into strategic relationships with service providers who provide services related to the management and operation of commercial office properties the partnership also acquires certain limited assets that do not qualify as real_estate_assets for purposes of sec_856 of the code a rents paid_by a taxable_reit_subsidiary joint_venture facts bc-trs a state b corporation is a wholly-owned subsidiary of management that pursuant to sec_856 of the code is a taxable_reit_subsidiary trs operator is a state b corporation that is unrelated to company and the partnership bc-jv is a state b limited_liability_company that was formed by bc-trs and operator with each owning of the capital stock of bc-jv bc-jv is managed on a day-to- day basis by operator under the auspices of an operating board consisting of four individuals two of whom are to be designated by bc-trs and the other two to be designated by operator bc-jv leases office space at several properties from the partnership and is expected to lease space at additional properties pursuant to a master lease agreement which contemplates that a separate lease will be entered into with respect to each property where the partnership and bc-jv agree to locate a business center each lease will permit bc-jv to establish and operate a business center in the leased space including the right to license or sublease the temporary use of all or a portion of the space to third parties for general office use bc-trs together with operator and certain members of the operator group will be required individually to guarantee the payment of of the payment obligations of bc-jv to the partnership under the lease at certain properties the total space leased by bc-jv may exceed of the leased space at the building but it will not in any event exceed of the leased space at the building the partnership is free to negotiate rental fees with bc-jv and any other tenant whether the tenant operates a business center or not the partnership is not required to confer any benefits or privileges to bc-jv that it does not offer to other tenants if however partnership and bc-jv sign a business center lease in a building during the term of that lease operator has a right_of_first_refusal with respect to any additional space in that particular building that partnership plans to lease or use for operation as a business center and if operator exercises its rights of first refusal bc-trs has a right to participate with operator in which case operator will assign the lease to bc-jv partnership has granted similar exclusions or rights of first refusal to other tenants engaged in other types of business at its properties except in this limited circumstance bc-jv has no rights of first refusal or other similar rights to lease space in partnership buildings b services provided to tenants by a trs joint_venture the partnership anticipates that management directly or indirectly through one of its taxable reit subsidiaries will enter into one or more unincorporated trs joint ventures with unrelated third party service providers providers the trs joint ventures will likely be organized as limited_liability companies or general partnerships but in any event will be treated as partnerships for federal_income_tax purposes the providers will qualify as independent contractors with respect to company under sec_856 of the code the providers will provide services to tenants at one or more of the properties that would be considered non-customary services and or services rendered primarily for the convenience of the tenant these services might include specialized tenant cleaning services customized business conference centers and planning other customized business operational services pursuant to the terms of the service agreements between the partnership and the trs joint ventures the fees for non-customary services provided by a trs joint_venture will be received directly by the trs joint_venture and will be shared net of operating and other expenses of the trs joint_venture between management and the provider the partnership will not receive any direct payments from either the trs joint_venture or from the provider c taxable_reit_subsidiary leases unique space in a building management through a wholly-owned taxable_reit_subsidiary hc-trs operates health clubs at several buildings owned by the partnership the space rented to hc-trs at any particular property generally is space that is unmarketable for traditional office use and is unique space within the particular building that is within any given building there may not be any space similar to the space rented to the hc- trs that is rented to unrelated third parties however hc-trs rents the particular space for an amount that is comparable to amounts paid for similar spaces in other properties that are leased to unrelated third parties in the same geographic area trs election by corporation in which the company owns stock only indirectly d through the corporate parent the partnership currently owns preferred_stock representing approximately percent of the outstanding equity in a national executive office suites business operator that has elected to be treated as a taxable_reit_subsidiary with respect to the company operator leases space at certain properties to operate its business which consists of providing temporary office space office equipment secretarial and technical assistance on a short-term basis pursuant to a proposed restructuring of operator partnership’s preferred_stock interest will be converted into common_stock of the entity that will become the percent parent parent of operator thereafter the partnership will indirectly own stock in operator through its ownership of stock in parent that will represent less than percent of the outstanding equity of parent parent will not be directly engaged in providing services to tenants at any of the properties partnership expects that parent and operator will agree that operator will continue to elect to be a taxable_reit_subsidiary with respect to company but that parent will not elect to be treated as a taxable_reit_subsidiary with respect to company e treatment of loans made to partnerships in which the company owns equity in connection with its business of owning and operating commercial office properties the partnership sometimes makes loans to partnerships or joint ventures that own commercial office properties and in which the partnership owns an interest in one instance the partnership has made a loan to a limited_liability_company borrower in which the partnership owns an x percent membership interest the owner of the remaining y percent membership interest is unrelated to either the company or the partnership borrower is treated as a partnership for federal_income_tax purposes the loan from partnership to borrower is not secured_by real_estate f treatment of assets transferred to a protective trust the trust is a state c trust that was established by the partnership and management in order to protect the company’s reit qualification in light of the asset test set forth in sec_856 of the code that section prohibits a reit from owning securities of any issuer that have a value that exceeds percent of the total outstanding value of that issuer for this purpose the term securities generally includes debt obligations of the issuer unless the debt obligation is secured_by a mortgage on real_estate or its terms are such that it qualifies for the straight_debt_safe_harbor set forth in sec_856 this prohibition applies regardless of the value of the security relative to the overall value of the assets of the reit prior to date the company and the partnership conducted extensive due diligence to identify all assets owned directly or indirectly by the partnership that might reasonably be considered to violate the prohibition set forth in sec_856 any assets that were identified as such were either transferred to a taxable_reit_subsidiary of the company or were restructured so that they no longer would violate that prohibition the company and the partnership intend to conduct similar due diligence in the future however due to the magnitude of the partnership’s assets and the complexity and national scope of its operations there is some risk that one or more assets that would violate the prohibition might have been overlooked or may inadvertently be acquired in the future given these concerns on date the partnership and management established the trust the trustee of the trust is the partnership and the sole beneficiary is management the trust’s estate is defined under its declaration of trust to consist of all assets that the partnership could not own without causing the company to violate the percent limitation set forth in sec_856 pursuant to the terms of the trust any such property that otherwise would be considered to be owned by the partnership or any subsidiary shall be deemed automatically and without the need for further action by the partnership or the relevant subsidiary to have been transferred to the trust on the day before the last day of the applicable calendar_quarter under the terms of the trust management as the sole beneficiary can demand the payment of the trust’s income and principal at any time for federal_income_tax purposes all income of the trust will be reported on the tax returns of management accordingly any income attributable to any assets that are determined to have been transferred to the trust will be subject_to corporate_income_tax as income of management the partnership and the company believe that the trust would be effective under state law to transfer the assets that it purports to transfer reit income tests applicable law sec_856 of the code provides that for a corporation to be qualified to be taxable as a reit for any taxable_year at least percent of its gross_income must be derived from certain specified sources including rents_from_real_property and at least percent of its gross_income must be derived from real_property interests sec_856 provides that subject_to sec_856 the term rents_from_real_property includes inter alia rents from interests_in_real_property and charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated sec_1 a of the regulations provides that the term rents_from_real_property means the gross amounts received for_the_use_of or the right to use real_property of the reit sec_1 b of the regulations provides that the term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated services rendered to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings of a similar class are customarily provided with the service impermissible_tenant_service_income sec_856 excludes from the term rents_from_real_property any impermissible_tenant_service_income sec_857 provides that the term impermissible_tenant_service_income includes with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for i services furnished or rendered by the reit to the tenants of such property or ii managing or operating such property sec_856 provides that services management or operations provided through an independent_contractor from whom the reit itself does not derive or receive any income or through a taxable_reit_subsidiary of the reit will not be treated as provided by the reit sec_856 provides that any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 will not constitute impermissible tenant services income sec_856 provides that if the amount of impermissible_tenant_service_income received or accrued directly or indirectly by a reit with respect to a property for any taxable_year exceeds one percent of all amounts received or accrued directly or indirectly by the reit with respect to such property the impermissible_tenant_service_income of the reit with respect to the property shall include all such amounts sec_856 provides that an independent_contractor is any person i who does not own directly or indirectly more than percent of the shares or certificates of beneficial_interest in the reit and ii if the person is a corporation not more than percent of the voting power or total number of shares of whose stock or if the person is not a corporation not more than percent of the interest in whose assets or net profits is owned directly or indirectly by one or more persons owning percent or more of the shares of certificates of beneficial_interest in the reit sec_1_856-4 provides that no amount received or accrued directly or indirectly with respect to any real_property qualifies as rents_from_real_property if the reit furnishes or renders services to the tenants of the property or manages or operates the property other than through an independent_contractor from whom the trust itself does not derive or receive any income this section provides further that the requirement that the trust not receive any income from an independent_contractor requires that the relationship between the two be an arm’s-length relationship to the extent that services other than those customarily furnished or rendered in connection with the rental of real_property are rendered to the tenants of a property by an independent_contractor the cost of the services must be borne by the independent_contractor a separate charge must be made for the services the amount of the separate charge must be received and retained by the independent_contractor and the independent_contractor must be adequately compensated for the services sec_512 provides inter alia that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid services for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant payments for the use or occupancy of entire private residences or living quarters in duplex or multiple housing units or offices in any office building are generally treated as rent from real_property_rent received from a related_party sec_856 provides that the term rents_from_real_property does not include any amount received or accrued directly or indirectly from any person if the reit owns directly or indirectly i in the case of any person that is a corporation stock of such person possessing percent or more of the total combined voting power of all classes of stock entitled to vote or percent or more of the total value of shares of all classes of stock of such person or ii in the case of any person that is not a corporation an interest of percent or more in the assets or net profits of such person sec_856 requires that for purposes of determining the ownership of stock assets or net profits under sec_856 the constructive_ownership rules of sec_318 apply as modified by subparagraphs a and b of sec_856 sec_856 provides that rent received by a reit from its taxable_reit_subsidiary will not be excluded from rents_from_real_property under sec_856 if the terms of the limited rental exception of sec_856 are met the requirements of sec_856 are met with respect to any property if at least percent of the leased space of the property is rented to persons other than taxable reit subsidiaries of such trust and other than persons described in sec_856 but only to the extent that the amounts paid to the reit as rents_from_real_property without regard to sec_856 from such property are substantially comparable to such rents made by the other tenants of the reit’s property for comparable space taxable reit subsidiaries sec_856 of the code provides that a taxable_reit_subsidiary means with respect to a reit a corporation other than a reit if a the reit directly or indirectly owns stock in such corporation and b the reit and such corporation jointly elect that such corporation shall be treated as a taxable_reit_subsidiary sec_856 provides that the term taxable_reit_subsidiary also includes with respect to a reit any corporation in which a taxable_reit_subsidiary of the reit owns directly or indirectly either securities possessing percent of the total voting power of the outstanding securities of such corporation or securities having a value of more than percent of the total value of the outstanding securities of such corporation sec_856 provides that a corporation that directly or indirectly operates or manages a lodging_facility or health_care_facility or any corporation which directly or indirectly provides to any other person rights to any brand name under which any lodging_facility or health_care_facility is operated shall not be a taxable_reit_subsidiary reit asset test sec_856 provides that a reit must meet the requirements set forth in sec_856 of the code sec_856 provides that at the close of each quarter of its taxable_year at least percent of the value of the reit’s total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 provides that at the close of each calendar_quarter no more than percent of a reit’s total assets can be represented by securities other than those included in sec_856 sec_856 prohibits a reit from owning at the end of any calendar_quarter specified amounts of certain securities specifically except with respect to securities included in sec_856 and securities of a taxable_reit_subsidiary i not more than percent of the value of a reit’s total assets may be represented by securities of any one issuer ii a reit may not hold securities possessing more than percent of the total voting power of the outstanding securities of any one issuer and iii a reit may not hold securities having a value of more than percent of the total value of the outstanding securities of any one issuer reit investments in partnerships for purposes of the income and assets set forth in sec_856 and d sec_1_856-3 of the regulations provides that a reit is treated as owning its proportionate share of the assets of a partnership in which it is a partner and as deriving its proportionate share of the gross_income of the partnership attributable to those assets for purposes of this rule the interest of a partner in the partnership’s assets and income is determined in accordance with its capital interest in the partnership analysis and conclusions sec_856 provides that rents paid to a reit by a trs will not be a disqualified as rents_from_real_property under the related_party rent provisions of sec_856 so long as the limited rental exception of sec_856 is met sec_1_856-3 of the regulations provides that where a reit is a partner in a partnership the reit will be deemed to own its proportionate share of each of the assets of the partnership and will be deemed to be entitled to the income of the partnership attributable to such share the regulation also provides that if for example a reit owns a 30-percent capital interest in a partnership which owns a piece of rental property the reit will be treated as owning percent of such property and as being entitled to percent of the rent derived from the property by the partnership in the instant case bc-jv is treated as a partnership for federal_income_tax purposes and therefore is ineligible to be a trs of the company however bc-jv is a lessee of the partnership and bc-trs a wholly owned trs of the company is a percent partner in bc-jv accordingly consistent with the aggregate_theory of partnerships as a partner in bc-jv bc-trs should be viewed as owning directly percent of the income and assets of bc-jv company represents that because bc-jv is a pass-through entity for tax purposes bc-trs accounts for it sec_50 percent allocable share of bc-jv’s income and deductions including rental expense on its tax_return under these circumstances we conclude that the percentage portion of the space that is leased to bc-jv that corresponds to the capital interest of bc-trs in bc-jv will be treated as leased to bc-trs and that percentage portion of the space that is leased to bc-jv that corresponds to the capital interest of operator in bc- jv will be treated as leased to operator the portion of the rental payments received by the company from bc-jv with respect to the portion of the space that is treated as leased to bc- trs will not fail to qualify as rents_from_real_property by reason of being received from a related_party under sec_856 if the terms of the limited rental exception of sec_856 are met with respect thereto and the portion of the rental payments received by the company from bc-jv with respect to the portion of the space that is treated as leased to operator will not fail to qualify as rents_from_real_property by reason of being received from a related_party under sec_856 if the operator is not related to the company for purposes of sec_856 b under sec_856 i services furnished to tenants of the company through a trs of the company will not be treated as having been furnished by the company for purposes of determining the amount of any impermissible_tenant_service_income to the company since the trs joint ventures with unrelated third party providers are treated as partnerships for federal tax purposes they are not eligible to make a trs election however the company’s only interest in the trs joint ventures is through management which is itself a trs consistent with the aggregate_theory of partnership_taxation that is applied to reits for purposes of the income and asset tests under sec_1_856-3 management as a partner in the trs joint_venture is entitled to its proportionate share of the income of the trs joint_venture that income includes income from services rendered by the trs joint_venture to tenants of the company since the applicable joint_venture agreements provide that fees for any impermissible services will be received directly by the trs joint_venture and that the partnership will not receive any direct payments from either the trs joint_venture or the third party provider we conclude that services provided by a trs joint_venture to tenants at a property are treated as being provided by a taxable_reit_subsidiary to the extent of the capital interest of management in the trs joint_venture and as being provided by provider to the extent of the capital interest of provider in the trs joint_venture and that portion of the services provided by a trs joint_venture that are treated as provided by provider will be considered furnished or rendered by an independent_contractor from whom the company does not derive income so long as provider qualifies as an independent_contractor with respect to the company and the company itself does not derive or receive income from the provider c in order to meet the limited rental exception of sec_856 amounts paid to a reit as rents_from_real_property must be substantially comparable to rents made by the other tenants of the reit’s property for comparable space in the instant case space leased by hc-trs is unmarketable for traditional office use and is unique at the various properties remaining leased space at such properties although all or substantially_all leased to unrelated tenants is not comparable in terms of character or use to the space rented to hc-trs in these circumstances where no comparable leased space exists within a property sec_856 may be satisfied by comparing the rent paid_by hc-trs to rent paid_by unrelated tenants for comparable space in the same geographic area accordingly we conclude that amounts paid to the company by hc-trs for the rental of space at a property with respect to which there is no comparable space at such property will not fail to qualify for the limited rental exception of sec_856 so long as the rent paid_by such trs is substantially comparable to rents paid_by unrelated tenants for comparable space in the same geographic area d sec_856 provides that a reit and a corporation may elect to have the corporation treated as a trs of the reit if the reit directly or indirectly owns stock in such corporation in the case of operator the company will not own any stock in operator directly but the company through the partnership will have an indirect ownership_interest in operator through the partnership’s ownership of parent stock there is no requirement that parent be a trs in order for operator to be treated as a trs the company’s indirect proprietary interest in operator through its ownership of stock in parent is sufficient basis to make an election to treat operator as a trs of the company accordingly we conclude that operator will continue to be treated as a taxable_reit_subsidiary of the company under sec_856 so long as the company indirectly owns stock in operator by virtue of a direct stock ownership in parent even though parent does not elect to be treated as a taxable_reit_subsidiary with respect to the company e the partnership’s loan to borrower in which partnership owns an x percent interest is not secured_by real_estate pursuant to sec_1_856-3 of the regulations company by virtue of its ownership of the partnership must account for x percent of borrower’s income and assets as if such amounts were derived or owned directly by the company under sec_856 the company is required to consider the value of the loan in determining whether it holds securities that represent more than percent of the borrower’s total outstanding securities since the company already treats as its own income and assets its allocable share of borrower’s income that is used to repay the loan and the borrower’s assets that were financed with the loan the portion of the debt securities of the borrower owned by the company that correspond to the company’s ownership_interest in the borrower should not be recounted for purposes of sec_856 accordingly we conclude that for purposes of sec_856 the portion of the loan made by the partnership to the borrower that corresponds to the partnership’s percentage capital interest in the borrower will be disregarded f the trust is designed to serve as a fail safe measure to ensure that the company is in compliance with the various reit asset tests in cases where assets may be owned or acquired that would cause the reit to fail the test of sec_856 the trust_indenture provides that assets the ownership of which would cause the company to fail such test are automatically transferred to the trust for the exclusive benefit of management and therefore the company will have no proprietary interest in the transferred assets from and after the date of transfer the company represents that it has been advised by counsel that the terms of the trust are enforceable under state c law and that company the partnership and management have and will continue to use their best efforts to enforce the provisions of the trust and to give effect to all transfers required pursuant to the terms of the trust moreover the company represents that it will monitor the composition of its assets so as to ensure that the trust is in compliance with the various reit asset tests and review the composition of its assets not less frequently than on a quarterly basis under these circumstances we conclude that for purposes of sec_856 any assets that otherwise would be treated as owned by the company in violation of that prohibition are owned by the trust for the exclusive benefit of management and are not owned by the company except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely william e coppersmith chief branch office of associate chief_counsel financial institutions products cc
